 

Exhibit 10.27

 

INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”) is made and entered as of December
8, 2015 (the “Effective Date”) by and between Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”), and Potomac Construction Limited (the
“Investor”).

 

WHEREAS, the Company has developed a naloxone hydrochloride nasal spray for the
emergency reversal of heroin or opioid overdose, for which a New Drug
Application with respect to such spray was approved by the United States Food
and Drug Administration on November 18, 2015 (the “Product”);

 

WHEREAS, the Investor has agreed to invest Five Hundred Thousand Dollars
(US$500,000.00) (the “Investment”) into the Company by December 18, 2015, which
funds may be used for any Company purpose at the discretion of the Company;

 

WHEREAS, the Investor seeks an option to invest One Million Dollars
(US$1,000,000.00) (the “Additional Investment”) into the Company by February 29,
2016, which funds may be used for any Company purpose at the discretion of the
Company; and

.

WHEREAS, the Company has agreed to assign the Investor the right to receive a
certain amount of the financial return produced by the Product;

 

NOW THEREFORE, with reference to the foregoing facts, the Company and the
Investor agree as follows:

 

1.           Investment and Interest Assignment.

 

1.1           The Investor shall by December 18, 2015 make the Investment into
the Company, which funds may be used for any Company purpose at the discretion
of the Company. In connection with the Investment, the Company hereby agrees to
assign the Investor the right to receive, pro rata, 75/100ths of one percent
(0.75%) of the net profit generated from the Product in perpetuity from the
Effective Date (the “Interest”). “Net profit” shall mean any pre-tax revenue
received by the Company that was derived from the sale of the Product less any
and all expenses incurred by and payments made by the Company in connection with
the Product, including but not limited to an allocation of Company overhead
based on the proportionate time, expenses and resources devoted by the Company
to Product-related activities, which allocation shall be determined in good
faith by the Company (the “Net Profit”).

 

1.2           If the Investor provides written or electronic notice to the
Company no later than February 29, 2016 of the Investor’s intent to make the
Additional Investment into the Company and the Investor actually makes such
Additional Investment into the Company no later than February 29, 2016, then in
connection with the Additional Investment the Company hereby agrees to assign
the Investor the right to receive, pro rata, an additional one and one half of
one percent (1.50%) of the net profit generated from the Product in perpetuity
from the Effective Date (the “Additional Interest”). With respect to the
Additional Interest, “Net profit” shall have the same meaning as set forth in
1.1.

 

1.3           Notwithstanding any other provisions of this Agreement, from the
Effective Date until four (4) years from the date of the Investment, the Company
shall have the right to buyback the Interest or any portion of the Interest from
the Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of 75/100ths of one percent (0.75%) per Five
Hundred Thousand Dollars (US$500,000.00) of investment (the “Buyback Amount”).
In the event that such notice is provided within two and one half (2½) years of
the date of the Investment, then the Company shall pay the Investor two (2)
times the Buyback Amount within ten (10) business days of providing such notice.
In the event that such notice is provided after two and one half (2½) years from
the date of the Investment and no later than four (4) years from the date of the
Investment, then the Company shall pay the Investor three and one half (3½)
times the Buyback Amount within ten (10) business days of providing such notice.
Upon the Company’s paying to the Investor the Buyback Amount with respect to the
Interest or any portion of the Interest, such Interest or portion of the
Interest, as appropriate, shall be deemed either extinguished or transferred or
sold back to the Company, at the Company’s direction, and have no further legal
effect and the Investor shall have no rights with respect to such amount of
Interest bought back by the Company.

 

 

 



 

1.4           Notwithstanding any other provisions of this Agreement, if the
Additional Investment is made into the Company, then from the date the
Additional Investment is made into the Company until four (4) years from the
date the Additional Investment is made into the Company, the Company shall have
the right to buyback the Additional Interest or any portion of the Additional
Interest from the Investor by providing written or electronic notice to the
Investor. Any such notice shall include the percentage amount of the Additional
Interest to be bought back by the Company, and such notice shall also include
the dollar amount invested by the Investor that equals the percentage amount of
the Additional Interest to be bought back by the Company based on a rate of
75/100ths of one percent (0.75%) per Five Hundred Thousand Dollars
(US$500,000.00) of investment (the “Additional Buyback Amount”). In the event
that such notice is provided within two and one half (2½) years of the date of
the Additional Investment into the Company, then the Company shall pay the
Investor two (2) times the Additional Buyback Amount within ten (10) business
days of providing such notice. In the event that such notice is provided after
two and one half (2½) years from the date of the Additional Investment into the
Company and no later than four (4) years from the date of the Additional
Investment into the Company, then the Company shall pay the Investor three and
one half (3½) times the Additional Buyback Amount within ten (10) business days
of providing such notice. Upon the Company’s paying to the Investor the
Additional Buyback Amount with respect to the Additional Interest or any portion
of the Additional Interest, such Additional Interest or portion of the
Additional Interest, as appropriate, shall be deemed either extinguished or
transferred or sold back to the Company, at the Company’s direction, and have no
further legal effect and the Investor shall have no rights with respect to such
amount of Additional Interest bought back by the Company.

 

1.5           The Investor agrees and covenants that all amounts the Investor
may be entitled to receive in respect of proceeds received by the Company
pursuant to its past and future transactions with Adapt Pharma Operations
Limited and its affiliates (“Adapt”) with respect to the Product, shall be the
responsibility and obligation solely of the Company or its successor. The
Investor agrees and covenants, for the benefit of the Company and Adapt, Adapt’s
successors, assigns and sublicensees and each of their respective shareholders,
directors, officers and employees (the “Adapt Parties”), that it shall under no
circumstances seek payment or other compensation for any such amount directly
from any Adapt Party or assert any claim against any Adapt Party in relation to
the Company’s past and future transactions with Adapt with respect to the
Product. The Company and the Investor agree that the Adapt Parties are express
third party beneficiaries of the Investor’s covenants contained herein and may
enforce the provisions hereof.

 

2.           Net Profit Audits, Updates, Distributions and Other Transactions.

 

2.1           The Company shall provide the Investor with an annual audit of Net
Profits (the “Audit”), which Audit shall be completed after the end of each
calendar year.  Notwithstanding the foregoing, this Paragraph 2.1 shall not be
applicable until the Product generates Net Profit.

 

2.2           After the end of each quarter of the calendar year, the Company
shall provide the Investor with a written or electronic update with respect to
the status of the Product. If the Product generates Net Profit, then the Company
shall also provide the Investor with a written or electronic statement of the
estimated Net Profit represented by the Interest and represented by the
Additional Interest, if there is an Additional Interest.

 

2.3           After the end of each of the first three quarters of the calendar
year, the Company shall distribute to the Investor eighty percent (80%) of such
calendar quarter’s Net Profits represented by the Interest and the Additional
Interest, if there is an Additional Interest, which amount shall be estimated in
good faith by the Company. Upon the completion of the Audit for such calendar
year, the Company shall distribute to the Investor the Net Profits represented
by the Interest and the Additional Interest, if there is an Additional Interest,
for the fourth quarter of the calendar year. In the event that the Audit for
such calendar year determines the Net Profits represented by the Interest and
the Additional Interest, if there is an Additional Interest, for the first three
quarters of the calendar year (the “Audited NP”) to be greater than the
estimated Net Profits represented by the Interest and the Additional Interest,
if there is an Additional Interest, actually paid to the Investor for the first
three calendar quarters (the “Estimated NP”), then the Company shall distribute
to the Investor the difference between the Audited NP and the Estimated NP. In
the event that the Audit for such calendar year determines the Audited NP to be
less than the Estimated NP, then the Company shall deduct the difference between
the Estimated NP and the Audited NP from the distribution for the fourth quarter
of such calendar year and, if required, each following distribution until such
amount is fully deducted.

 

 

 

 

2.4           In the event that the Product is sold by the Company, then the
Investor shall receive 75/100ths of one percent (0.75%) of the net proceeds of
such sale, pro rata, and in the form of such net proceeds, after the deduction
of all expenses and costs related to such sale. In the event that the Company is
sold, then the Company shall engage an independent financial or accounting firm
to determine the fair value of the Company which is directly attributable to the
Product and the Investor shall receive 75/100ths of one percent (0.75%) of such
amount after the deduction of all expenses and costs related to such sale. If
there is an Additional Interest, then in the event that the Product is sold by
the Company, then the Investor shall receive one and one half of one percent
(1.50%) of the net proceeds of such sale, pro rata, and in the form of such net
proceeds, after the deduction of all expenses and costs related to such sale. If
there is an Additional Interest, then in the event that the Company is sold,
then the Company shall engage an independent financial or accounting firm to
determine the fair value of the Company which is directly attributable to the
Product and the Investor shall receive one and one half of one percent (1.50%)
of such amount after the deduction of all expenses and costs related to such
sale. All other material transactions involving the Product not addressed herein
shall be addressed in good faith by the Company and the Investor.

 

3.           Representations and Warranties of the Company.

 

The Company represents and warrants to the Purchaser that:

 

3.1           The Company is a public company duly organized, validly existing
and in good standing under the laws of Nevada and has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and as proposed to be conducted.

 

3.2           This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or affecting creditors' rights
generally, or the availability of equitable remedies.

  

4.           Representations, Warranties and Agreements of Investor.

 

The Investor represents and warrants to, and agrees with, the Company as
follows:

 

4.1           Acquisition for Investment. The Investor acknowledges that it is
able to bear the financial risks associated with investment in the Company and
that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its
investment(s) in the Company.

 

4.2           Information on Investor. Investor is, and will be on the Effective
Date, an “accredited investor,” as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased shares of United States publicly-owned companies in private placements
in the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Investor to utilize
the information made available by the Company to evaluate the merits and risks
of and to make informed investment decision(s) with respect to the proposed
purchase(s), which represent speculative investment(s). The Investor has the
authority and is duly and legally qualified to purchase and own the interest(s).
The Investor is able to bear the risk of such investment(s) for an indefinite
period and to afford a complete loss thereof. The information set forth on the
signature page hereto regarding the Investor is accurate.

 

 

 

 

4.3           Opportunities for Additional Information. The Investor
acknowledges that the Investor has not received any information from the Company
regarding the investment(s). The Investor has the opportunity to ask questions
of and receive answers from, or obtain additional information from, the
executive officers of the Company concerning the financial and other affairs of
the Company. The Investor has not asked such questions from the Company and is
making its own decision(s) without input and the Investor desires to invest in
the Company.

 

4.4           No General Solicitation. The Investor acknowledges that the
securities and interests addressed herein were not offered to the Investor by
means of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Investor was invited by any of the
foregoing means of communications.

 

4.5           No Guarantee of Success. The Investor acknowledges that these are
speculative investment(s) involving a high degree of risk and that there is no
guarantee of success or that the Investor will realize any gain from these
investment(s), and the Investor could lose the total amounts of its
investment(s).

 

5.           Miscellaneous.

 

5.1           Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be electronic
or in writing, and shall be delivered by email or by personal service, courier,
facsimile transmission or by United States first class, registered or certified
mail, postage prepaid, addressed to the party at the address set forth on the
signature page to this Agreement.  Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the fifth day following deposit in
the United States mails.  Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this Section. Notwithstanding the foregoing, the Company may send
the information set forth in Paragraphs 2.1 and 2.2 via email.

 

5.2           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

5.3           Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.

 

5.4           Waiver and Amendment.  No provision of this Agreement may be
waived unless in writing signed by all the parties to this Agreement, and waiver
of any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.

 

5.5           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

5.6           Captions.  The various captions of this Agreement are for
reference only and shall not be considered or referred to in resolving questions
of interpretation of this Agreement.

 

6.6           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Investor have duly executed this
Agreement as of the day and year first above written.

 

LIGHTLAKE THERAPEUTICS INC. POTOMAC CONSTRUCTION LIMITED         By: /s/ Kevin
Pollack   By: /s/ Jerry Krueger         Its: CFO Its: President

 

Address: 445 Park Avenue , 9th Floor Address: 3089 Bathurst Street Suite 205A  
  New York, NY 10022 Toronto, Ontario M6A 2A4 Canada     Attn: Kevin Pollack
Attn: Jerry Krueger     Tel.: 212-824-5546 Tel:     Email:
kevin.pollack@lightlaketherapeutics.com Email:

 

 

 